Citation Nr: 0301555	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome and ulnar abutment of the left wrist.  

2.  Entitlement to service connection for residuals of 
injury of the right elbow and forearm.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The appellant had periods of active duty for training from 
February to October 1981 and from August 6 to 20, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for carpal tunnel syndrome and ulnar abutment of the left 
wrist and for residuals of injury of the right elbow and 
forearm.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant has residuals of injury of the right 
elbow and forearm sustained while she was performing 
inactive duty training in October 1999.  

3.  Right carpal tunnel syndrome is not shown.  

4.  It is not shown that the appellant acquired carpal 
tunnel syndrome or ulnar abutment of the left wrist as a 
consequence of any period of military duty, including 
inactive duty training in October 1999.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome and ulnar abutment of the left 
wrist were not incurred or aggravated while performing 
active duty for training or inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.6, 3.303 (2002).  

2.  Residuals of injury of the right elbow and forearm 
(other than carpal tunnel syndrome) were incurred while 
performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In October 2001, the RO provided the 
appellant and her representative with a statement of the 
case.  This document set forth the legal criteria 
governing the claims now before the Board, listed the 
evidence considered by the RO, and offered analyses of the 
facts as applied to the legal criteria set forth therein, 
thereby informing the appellant of the information and 
evidence necessary to substantiate her claim.  The 
statement of the case also set forth the regulations 
implementing the VCAA, including 38 C.F.R. § 3.159(b)(1).  

In addition, the RO in correspondence dated in March 2001 
informed the appellant of the type of information and 
evidence necessary to substantiate her claims.  The letter 
also essentially advised her of the specific information 
and evidence that she should provide and of the 
information and evidence that VA would attempt to obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record shows that VA has informed the 
appellant of the type of information and evidence 
necessary to substantiate her claims, and of her 
responsibility and VA's responsibility with respect to 
obtaining evidence.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained, to the extent possible, all of the 
evidence within the control of the government that is 
pertinent to this appeal, including the service medical 
records, the report of VA examination, and the reports of 
the Social Security Administration, which were received in 
May 2001.  The RO also obtained the extensive private 
medical reports that appellant has identified and 
furnished releases for.  Other additional sources that 
could furnish evidence relevant to the issues before the 
Board have not been identified, except for Shands 
Hospital, where, apparently, the appellant was taken for 
treatment immediately following her left wrist injury on 
October 17, 1999, during her period of inactive duty 
training.  However, it bears noting that the medical 
evidence in this case is extensive and includes the 
treatment notes of A. M. Sharkey, M.D., a private hand 
surgeon who followed the appellant closely both before and 
after the left wrist injury of October 17, 1999.  Because 
of this, the Shands Hospital report, if extant, is 
unlikely to shed any more light on the left wrist 
condition than the record does now.  Thus, the failure to 
obtain Shands Hospital report is harmless.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran underwent a VA orthopedic 
examination in July 2001.  The examination findings, when 
considered in light of the other evidence of record, are 
found to be sufficient for an equitable disposition of 
this appeal.  The record is ripe for decision; further 
medical evaluation is unlikely to throw any additional 
light on the matter.  

In this regard, the Board notes that Dr. Sharkey indicated 
that it might be helpful to obtain the x-ray film taken of 
the appellant's left wrist after her fall in April 1981 to 
see what light it shed on her left wrist condition in 
1998.  However, the VA examiner in July 2001 did not 
concur that there was any evidence of a fracture of the 
radius or ulna in April 1981, and Dr. Sharkey himself 
seemed as time went on merely to suggest that obtaining 
the film might provide some insight into the later left 
wrist complaints.  However, these complaints were voiced 
nearly two decades following the fall in 1981.  Despite 
some medical records showing intervening problems, 
prominently including orthopedic problems, a continuity of 
symptomatology of left wrist disability is not shown.  In 
these circumstances, the Board regards any attempt to 
obtain the film of the 1981 x-ray of the left wrist as 
wholly unnecessary to an equitable disposition of this 
appeal.  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable in 
all cases.  The Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and 
aware of the type of evidence required to substantiate his 
claims and that no additional assistance would aid in 
further developing his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When, as here, there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating the claim, the VCAA 
does not require further development or notice.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2).

The Service Connection Claims

The record shows that the appellant was treated by Dr. 
Sharkey for left carpal tunnel syndrome and left ulnar-
sided wrist pain secondary to ulnar abutment syndrome.  
When seen by Dr. Sharkey in October 1998, she reported 
that she had ongoing left wrist pain for some time since 
she fell in a hole, with a distal radius fracture and 
subsequent ulnar-sided wrist pain.  She also experienced 
severe numbness and tingling of all of her digits.  On 
October 13, 1998, Dr. Sharkey performed an ulnar 
shortening osteotomy of the left wrist and a left carpal 
tunnel release.  

The appellant attributes these complaints to a fall that 
occurred in basic training in April 1981.  She said that 
it was her belief that the bone, during the course of 
healing, caused elongation and that that was also the 
source of her numbness and tingling sensation.  (The 
appellant's DD-214 indicates that her military 
occupational specialty was Medical Specialist.)  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 
3.303.  The United States Court of Appeals for the Federal 
Circuit has held that a claimant "seeking disability 
benefits must establish
 . . . the existence of a disability [and] a connection 
between the [claimant's] service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to 
the same effect).  

The service medical records show that the appellant was 
seen in April 1981 after she fell forward and landed on 
outstretched hands seven days previously.  She had 
complaints of pain on lifting and on doing push-ups, but 
the specific wrist was not specified.  X-rays showed 
questionable cortical irregularity of the navicular bone.  
An orthopedic evaluation was requested to rule out a 
navicular fracture.  When evaluated by the orthopedist, 
her wrist was placed in a navicular cast, and she was 
given a profile to waive push-ups for the final physical 
fitness test the following day.  Although she was to 
return to the clinic in two weeks for follow-up films, 
there is no indication that she was subsequently treated 
in service for these complaints.  Her separation 
examination in August 1981 was pertinently negative.  
Moreover, there is no showing of a continuity of 
symptomatology following her period of active duty for 
training in 1981 until she was seen by Dr. Sharkey in 
October 1998.  See 38 C.F.R. § 3.303(b).  

It is notable that the appellant was seen on many 
occasions in the interim for complaints that were often 
orthopedic in nature, but no mention was made of 
complaints referable to the left wrist or arm.  On 
periodic physical examinations for the Reserves in 
February 1987, March 1988, and March 1992, her upper 
extremities were normal.  Although she complained of 
swelling and numbness of her hands when seen by E. D. 
Salgado, M.D., a neurologist, in October 1995, no mention 
was made of any left wrist or arm injury and a diagnosis 
referable to the left wrist or arm was not entertained.  
Private x-rays of the left wrist in September 1998 
demonstrated normal alignment of the bony structures with 
no fracture or focal area of bone destruction seen.  In 
addition, no significant degenerative changes were seen.  
The appellant's history of bilateral hand numbness of 
three weeks' duration was noted when the appellant was 
seen by Dr. Hunt in March 1998.  A private radiologist in 
March 1998 interpreted x-rays of the cervical spine as 
showing mild degenerative changes at C5-6 and C6-7.  

When seen in January 1999, the appellant showed Dr. 
Sharkey a report "from the military from 1981" reflecting 
a fall on her outstretched wrist.  Dr. Sharkey noted that 
he had questioned her initially about any falls on the 
wrist that could have caused a distal radius fracture with 
resulting ulnar abutment syndrome.  He said that she did 
not remember the 1981 episode until recently.  Dr. Sharkey 
stated that the appellant brought a report from her file 
that suggests that she might have had a scaphoid fracture 
with an x-ray report that puts questionable cortical 
irregularity in the region of her scaphoid.  Dr. Sharkey 
noted that apparently, only one x-ray was taken.  He said 
that she asked whether her type of injury could have 
caused a distal radius fracture with some further settling 
causing ulnar abutment syndrome.  Dr. Sharkey stated that 
he believed that her injury could have caused her symptoms 
if she had suffered a distal radius fracture with some 
settling afterwards, although he noted that his was not 
specifically mentioned on her initial x-ray.  Dr. Sharkey 
felt that this could best be determined by reviewing the 
old x-ray if it was available.  

In January 2000, the appellant claimed entitlement to 
service connection for residuals of an injury of her left 
forearm, wrist and hand, which she stated occurred during 
a period of inactive duty training on October 17, 1999.  
She also said that she sustained an injury of her right 
forearm and elbow on October 15, 1999, during the same 
duty weekend.  

A service medical record dated October 17, 1999, indicates 
that while performing the push-up portion of the annual 
physical fitness test (APFT), the appellant complained of 
pain in the left forearm and wrist.  An examination showed 
deformity and swelling with pain on palpation and 
decreased range of motion.  

A DA Form 2173 (Statement of Medical Examination and Duty 
Status) dated October 19, 1999, indicates that the 
appellant reinjured her left wrist and forearm during an 
APFT on October 17, 1999 while on inactive duty training.  
It was reported that the appellant began to experience 
numbness, swelling and pain in her left wrist area after 
doing push-ups.  She had tenderness over the area of 
previous surgery and was taken to Shands Hospital for 
treatment.  

A DA Form 2173 also dated October 19, 1999, indicates that 
the appellant sustained an injury to her right elbow when 
a large wooden bookshelf fell on her while it was being 
dismantled.  It was reported that she sustained a bruise.  

Due in part to her bilateral forearm pain, in April 2000 
she was given a permanent profile prescribing sit-ups only 
for the APFT.  

When Dr. Sharkey saw the appellant in follow-up in 
December 1999, he stated that she had significant residual 
right carpal tunnel syndrome as well as left-sided 
extensor tenosynovitis.  He reported that she recently had 
had a nerve conduction test that was normal but that she 
persisted in her concerns of carpal tunnel complaints.  
She also had some persistent lateral epicondylitis, which 
had been improved by steroid injection.  The left wrist 
arthropathy appeared to improve with bracing.  The 
assessment was persistent bilateral upper extremity 
complaints, most of the complaints considered right carpal 
tunnel syndrome and left extensor synovitis.  

When seen by Dr. Sharkey in February 2000, it was reported 
that the appellant had had "nice improvement" in her 
lateral epicondylitis with steroid injections but 
continued to have diffuse wrist and hand pain.  Overall, 
this had been improved with surgery, but she continued to 
have limitation of her pronation and supination secondary 
to an ulnar abutment syndrome or a congenitally long ulna 
"or there was some concern of a possible previous distal 
radius fracture in the military, and perhaps there was 
malunion with shortening."  Despite improvement with a 
steroid injection, the assessment was that she did have 
some persistent upper extremity pain.  Later in October, 
recurrent lateral epicondylitis, and new onset de 
Quervain's disease were assessed.  

In a statement dated in July 2000, Dr. Sharkey opined that 
the appellant's lateral epicondylitis and first dorsal 
compartment tenosynovitis "could be related to an accident 
in which a bookcase fell on her right upper extremity in 
October of 1999 in the area of the reserve center.  The 
[appellant's] symptomatology has been significantly 
persistent and recurrent since that time and will require 
operative lateral epicondylectomy and first dorsal 
compartment release."  

On July 27, 2000, the appellant underwent a de Quervain's 
release of the right wrist and first dorsal compartment 
release, and a right lateral epicondylectomy with 
extensive fasciotomy.  The preoperative and postoperative 
diagnoses were de Quervain's disease and persistent 
lateral epicondylitis.  De Quervain's disease is painful 
tenosynovitis due to relative narrowness of the common 
tendon sheath of the abductor pollicis longus and the 
extensor pollicis brevis muscles.  Dorland's Illustrated 
Medical Dictionary 481 (28th ed. 1994).  

However, the VA orthopedic examiner did not confirm the 
presence of "significant" residuals of a right elbow and 
forearm injury when he examined the appellant in July 
2001.  The examiner noted that she had undergone a right 
epicondylectomy and dorsal compartment release for the 
injury she sustained when the bookshelf fell on her and 
she put up her right arm to guard her head.  He said that 
she had also undergone a right carpal tunnel release.  He 
noted that she had recently undergone electromyographic 
and nerve conduction velocity studies that indicated no 
evidence of a right carpal tunnel syndrome at that time.  
(The record contains the December 1999 and July 2000 
reports of private EMG and NCV studies that were negative 
for right carpal tunnel syndrome.)  The Tinel and Phalen 
tests were negative on both sides.  The appellant had a 5-
inch long well healed very thin scar over the left ulna 
and an approximately 4-inch scar over the right lateral 
epicondyle with mild widening.  She also had a 1 by 1-
centimeter scar over her right wrist in the area of the 
median nerve.  

On VA examination in July 2001, the examiner remarked that 
the left wrist fracture while on active duty in 1981 was 
questionable.  He said that she "later had evidence for an 
ulnar syndrome and underwent surgery to the arm.  There 
was no evidence based on the x-ray at that time of any 
damage to the radius or the ulna."  He continued that the 
appellant "also had undergone right lateral 
epicondylectomy recently, as a result of an injury 
sustained while she was [o]n active duty [i]n the 
Reserves."  The examiner found that although the appellant 
had sustained a left wrist injury while on active duty in 
1981, she did not have carpal tunnel syndrome in that 
wrist currently.  

Although the examiner found that the appellant had 
significant pain in the right arm on testing, he did not 
find any evidence of carpal tunnel syndrome.  He commented 
that he found no evidence for significant residual 
injuries related to either of these events "other than 
perhaps her surgical scars."  However, based on the 
examination, "she should not be experiencing disabling 
symptoms."  If she had difficulty with pain, the examiner 
said, "it is more than likely related to an osteoarthritic 
condition than to any nerve entrapment syndrome."  

The opinions of both the VA examiner and Dr. Sharkey 
indicate that the appellant has residuals of injury of the 
right elbow and forearm that was sustained while on 
inactive duty training in October 1999.  Although the VA 
examiner found that these residuals do not include right 
carpal tunnel syndrome, the evidence establishes that she 
underwent an epicondylectomy with resultant surgical 
scars.  She also has residual pain in the right forearm, 
although the VA examiner related this to osteoarthritis 
and not to the injury sustained on her drill weekend.  In 
these circumstances, the Board finds that the appellant 
has residuals other than carpal tunnel syndrome of the 
right elbow and forearm due to an injury sustained while 
on inactive duty training in October 1999.  It follows 
that to that extent, the claim must be allowed.  

As indicated above, the preponderance of the evidence 
establishes that the appellant's initial left wrist injury 
in 1981 was an acute and transitory episode that resolved, 
leaving no residual disability.  See 38 C.F.R. § 3.303(b).  
Indeed, such a finding is consistent with an insurance 
form completed by a different private physician in October 
1998, which indicates that the appellant's left wrist 
symptoms first appeared in February 1998.  This is not to 
suggest that the appellant is not sincere in her belief 
that the symptoms that became manifest in 1998 are a 
recurrence of symptoms she experienced following her fall 
in 1981.  Although this is possible, there is no 
convincing way to demonstrate the etiologic relationship 
thus asserted without a resort to speculation.  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2002).  

In this regard, the Board notes Dr. Sharkey's letter of 
July 19, 2000, in which he said that the appellant 
sustained a hyperextension injury in the 1980's while 
exiting from a "fox hill."  He stated that "any sort of 
displaced or nondisplaced fracture that would have caused 
shortening could have caused her significant ulnar 
abutment syndrome that she had from this time."  (Emphasis 
added.)  There is, however, no evidence of the type of 
fracture described by Dr. Sharkey or of any resulting 
shortening of the ulnar.  But even if there were, his 
opinion attributes the current left wrist condition to the 
1980 incident only on the basis of conjecture.  See Bloom 
v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of 
war "could" have precipitated the initial development of 
his lung condition found too speculative to provide 
medical nexus evidence to well ground cause of death 
claim); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Winsett v. West, 
11 Vet. App. 420, 424 (1998) (physician's opinion in cause 
of death case that list of conditions submitted by 
appellant might be related to exposure to Agent Orange 
found speculative when physician also indicated that "it 
is just as likely that they could have another cause"), 
aff'd 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 
U.S. 1193 (2000); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed 
to his ultimate demise too speculative, standing alone, to 
be deemed new and material evidence to reopen cause of 
death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim 
to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma 
and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen).  
Furthermore, notwithstanding Dr. Sharkey's statement 
attributing "significant ulnar abutment syndrome" from 
1981, there is no evidence that the appellant had symptoms 
of such a syndrome from 1981 to 1998.

As indicated above, the record shows that by late October 
1998, the appellant was status post an open carpal tunnel 
release and ulnar shortening osteotomy on the left.  
Although the record indicates that she sustained an injury 
of the left wrist during inactive duty training in October 
1999 while performing push-ups during an APFT, the VA 
examination in July 2001 did not establish that she had 
carpal tunnel syndrome or a left ulnar injury as a result 
of that episode.  Rather, the examiner found that left 
carpal tunnel syndrome was not present and that any 
current pain was not due to any nerve entrapment.  He 
attributed any current left wrist and forearm complaints 
to other factors.  

The record shows that EMG and NCV studies conducted by a 
private neurologist in April 1998 were normal for both 
upper extremities.  The examiner remarked that there was 
no electrical evidence of a carpal tunnel syndrome, a 
tardy ulnar palsy, or a cervical radiculopathy affecting 
either upper extremity.  

The question arises whether her left wrist condition, 
which preexisted her inactive duty training in October 
1999, was aggravated by the push-ups performed on the APFT 
at that time.  

The record shows that when Dr. Sharkey saw the appellant 
in April 1999 for follow-up of mild recurrence of her 
carpal tunnel syndrome and previous ulnar shortening 
osteotomy, she was found to be nearly asymptomatic.  

When seen by Dr. Sharkey on October 25, 1999, the 
appellant reported that she had done well after her 
operation but had sustained an injury during a 
"hyperextension activity doing repetitive strenuous push-
ups."  She noticed pain in the area of the ulnar side of 
the wrist, which was in the region of her distal radial 
ulnar joint and triangular fibrocartilage (TFC).  She also 
had tenderness in the area of her lateral epicondyle.  She 
noticed numbness and tingling with these activities and 
indicated that her whole hand went to sleep whenever she 
performed any kind of repetitive activity.  Although an 
examination was largely negative, she had some mild 
swelling and tenderness in the area of the distal radial 
ulnar joint and TFC.  There was also light touch 
hypesthesia in the median nerve distribution.  An x-ray 
examination revealed intact healed plate fixation of the 
ulnar shortening osteotomy with congruent distal radial 
ulnar joint, with ulnar negative variance.  There was no 
obvious fracture or dislocation.  The assessment was new 
onset lateral epicondylitis, recurrent injury to the area 
of the ulnar wrist, and carpal tunnel syndrome.  

When seen by a physical therapist on October 26, 1999, the 
appellant reported that after doing 15 push-ups, the pain 
in her left wrist gradually got worse and her wrist became 
swollen.  

When Dr. Sharkey saw the appellant in November 1999, the 
assessment was that her left wrist arthropathy was 
improved with bracing.  She was followed by Dr. Sharkey 
throughout 2000.  By December of that year, Dr. Sharkey 
reported that she had returned for follow up of her upper 
extremity symptoms and that she had "some diffuse residual 
symptoms but none that are specific today."  

In February 2001, the appellant was found disabled for 
purposes of Social Security benefits, effective from July 
29, 2000, based on a primary diagnosis of disorder of the 
bone and cartilage status post extensive left arm surgery 
and a secondary diagnosis of carpal tunnel syndrome.  

However, the VA examiner in July 2001 found that the 
appellant did not have left carpal tunnel syndrome.  On 
examination, there were "no abnormalities with sensation 
in the left hand for all modalities and including the 
entire palm.  There was no separation either of modality 
or anatomically."  "This," the examiner continued, "does 
not make it neuroanatomical, in that [the appellant's] 
numbness and tingling are restricted to the hand, but 
cover the entire median and ulnar nerve distribution on 
the palm, but not on the back of the hand."  The examiner 
stated that the Tinel and Phalen tests were negative.  
Moreover, there was no atrophy or problems with bulk in 
the left hand, and her strength was normal.  

Although a preexisting injury or disease will be 
considered to have been aggravated by service where there 
is an increase in disability during service, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(a), (b) (2002).  See 38 U.S.C.A. § 1153 
(West 1991).  

What the record shows is that the appellant reinjured her 
left wrist while on inactive duty training in October 1999 
but that the injury did not result in fracture or any 
other significant pathology as a consequence of the 
reinjury.  Rather, the left wrist problems gradually 
resolved, at least to the point of the mildly symptomatic 
condition of the left wrist prior to the incident of 
October 1999.  Indeed, the absence of significant residual 
findings with respect to the left upper extremity on VA 
examination in July 2001 is consistent with the 
improvement that Dr. Sharkey observed in December 2000, 
when the appellant's left wrist symptoms were felt to be 
diffuse and nonspecific.  Although Dr. Sharkey indicated 
in his July 2000 opinion that the appellant's "TFC injury 
is also probably related to the fact that she reinjured 
this in October 1999 performing physical training tests 
doing repetitive push-ups on a drill weekend," the fact 
remains that by the following December, the left wrist 
injury was no worse than it had been before the injury.  

It bears emphasis that a temporary flare-up during service 
of a preexisting injury is not considered aggravation of 
the injury unless the underlying condition, as contrasted 
to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 
536-37 (1996).  The fact that the left wrist was only 
mildly symptomatic at the time of the VA examination in 
July 2001 indicates that no permanent increase in the 
underlying pathology of the preexisting left wrist and 
ulna disorder occurred during service.  Verdon.  

In the absence of a showing of a permanent worsening of 
the left wrist and ulna condition as a consequence of the 
injury in October 1999 while on inactive duty training, 
service connection on the basis of aggravation must be 
denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for carpal tunnel syndrome and ulnar 
abutment of the left wrist is denied.  

Service connection for residuals of injury of the right 
elbow and forearm (other than carpal tunnel syndrome) is 
granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

